DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/22/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments and amendments, see page 9, filed 9/22/2022, with respect to objection to the drawings have been fully considered and are persuasive.  The objection of 7/25/2022 has been withdrawn. 
Applicant’s arguments and amendments, see page 9, filed 9/22/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 2, 8, and 17 have been fully considered and are persuasive.  The objection of 7/25/2022 has been withdrawn. 
Applicant’s amendments, see page 6-7, filed 9/22/2022, with respect to the 35 U.S.C. 112(d) rejections of claims 6 and 15 have been fully considered.  The rejection of 7/25/2022 is considered sufficiently addressed in view of the cancellation of claims 6 and 15. 
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 10, 12, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments with respect to the claim objections of claims 2, 5, 10, 11, and 14 have been fully considered and are persuasive. The objection of 7/25/2022 has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasqual (U.S. 2018/0238559 A1). Examiner notes that claims 1, 10, and 19 include reference to Merriam-Webster (Merriam-Webster, Shroud) as evidence of a definition and not for combination for obviousness.
In regards to claim 1, Pasqual describes an electric resistance heating coil assembly (Pasqual, par. [0005]; Fig. 1), comprising: a spiral wound sheathed heating element having a first coil section and a second coil section (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115. The areas separated by the thermostat 105 correspond to a first and second region of the heating element 100); a thermostat comprising a base and a top cap held on the base (Pasqual, pars. [0005], [0070], [0080]; Figs. 8-11 – the thermostat has a separate top portion, which includes contact surface 51, and a bottom portion as shown below in annotated Fig. 9), the thermostat being connected in series between the first and second coil sections of the spiral wound sheathed heating element (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115), the thermostat being spring loaded such that a distal end of the thermostat is urged away from a top surface of the spiral wound sheathed heating element (Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]); a heat transfer disk joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29 – medallion 145/1445 is a metal plate that is substantially coplanar with, or slightly above or below, the top surface of the heating element and that can be mounted in thermal contact with the thermostat. The thermostat can be used to measure the temperature of the medallion), the heat transfer disk positioned concentrically with a center of the spiral wound sheathed heating element (Pasqual, Figs. 1, 14, and 23-25), a shroud extending about the thermostat (Pasqual, par. 74; Figs. 5 and 9 – housing 530 includes side walls, vertical walls 960, that extend from the medallion around the temperature sensor 510).

    PNG
    media_image1.png
    606
    686
    media_image1.png
    Greyscale

Annotated Figure 9
Pasqual does not explicitly recite a shroud cover disposed below the top cap to insulate the thermostat, wherein a top of the shroud is nested in the shroud cover. As noted during the applicant-initiated interview dated 9/14/2022, Pasqual describes thermally insulating the thermostat from outside heat sources (Pasqual, par. 58), but not explicitly describe insulating the thermostat from the heat element of interest. However, Pasqual does describe a capsule 410 that is used to enclose the thermostat 105 (Pasqual, par. 69; Fig. 4).  The insulation can be created between the top of the capsule and the thermostat using an air barrier formed between the thermostat and the sides of the capsule and/or using ceramic spacers that electrically and thermally isolate the thermostat from the capsule and thereby insulate from the surroundings of the capsule. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Pasqual to enclose the thermostat (e.g., cover the sides and the top) below the medallion to thermally insulation to insulate the thermostat (e.g., replace the housing 530 which does not explicitly describe a top portion with capsule 410 which encloses the thermostat). The motivation to do so is to help ensure accurate temperature measurements at the point of interest by reducing the effects of heat applied on other parts of the thermostat. 
It is noted that any type of insulation (e.g., a material insulation or a vapor/air barrier formed between the thermostat and a wall of the capsule) would, from a broadest reasonable interpretation, be a shroud and a shroud cover (see Merriam-Webster, second definition of shroud where a shroud is something that covers, screes, or guards). It is further noted that such insulation can also be used to thermally insulate the thermostat from the heat source intended to be measured everywhere about the thermostat except the point(s) where the temperature is measured by either including an insulation material at a desired location on the thermostat or by creating an air gap at such a location (i.e., by isolating the thermostat from the capsule). 
Pasqual does not explicitly describe the thermostat being mounted to the shroud cover.  Pasqual does describe mounting the thermostat to the housing 530 using brackets and urging elements (Pasqual, par. 77; Figs. 8-11) and using spacers, a known type of fasteners, to electrically isolate the thermostat from the capsule (Pasqual, par. 69). However, these mounting parts are not explicitly to a top portion of the housing/capsule.  However, mounting an object to its enclosure can only be accomplished in a limited number of ways (i.e., on at least one of the faces or vertices).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Pasqual to include a bracket or spacer between the thermostat and the top of the capsule to fix the thermostat in place.  The motivation to do so is to help ensure that the thermostat isn’t damaged during transportation and to help ensure that the insulation, such as an air gap insulation, is properly maintained.
In regards to claim 2, Pasqual describes the electric resistance heating coil assembly of claim 1, further comprising: a spring bracket mounted to the base such that a distal end of the thermostat is urged away from the top surface of the spiral wound sheathed heating element (Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]).  
In regards to claim 3, Pasqual describes wherein a diameter of heat transfer disk is larger than a diameter of the top cap (Pasqual, Fig. 23).
In regards to claim 4, Pasqual does not explicitly describe wherein the base of the thermostat comprises a first material, and wherein the heat transfer disk comprises a second material distinct from the first material.  While Pasqual does provide that the medallion 145 can be constructed of metal, or other suitable thermally conductive materials (Pasqual, pars. [0065] and [0090]), Pasqual does not describe what other materials are used in the thermostat.  However, it would have been optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to make the components in contact with the thermostat out of different materials based on the location of said component relative to the heat source.  The motivation to do so is to help ensure only the portions of the thermostat intended to measure the temperature are exposed to the heat to help ensure accurate readings and to protect components of a thermostat from scorching or other unwanted surface effects from adversely impacting the operation of the thermostat.
In regards claim 5, Pasqual does not explicitly describe wherein the second material of the heat transfer disk is formed of aluminum, copper, a copper alloy, or an aluminum alloy.  Rather, Pasqual provides that the medallion 145 can be constructed of metal or other suitable thermally conductive materials (Pasqual, pars. [0065] and [0090]).  Aluminum, copper, and their associated alloys are well known in the art and are commonly used in thermal transfer applications due to the high thermal conductivity properties (e.g., baking sheets and heat sinks).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to make the medallion of Pasqual using aluminum, copper, copper alloy, or aluminum alloy.  The motivation to do so is to allow a temperature reading of the medallion to accurately reflect the temperature of the object being heated and to prevent a cool area from forming in the region being heated by the heating element.
In regards to claim 7, Pasqual does not explicitly describe wherein the heat transfer disk is spot welded, seam welded, ultrasonic welded, or resistance welded to the top cap.  Pasqual describes implementations where the contact surface 512 is located beneath a medallion extension 2646 (Pasqual, Figs. 28-29; pars. [0107]-[0108]).  Pasqual further describes welding the medallion a bracket 1610 that is coupled to the thermostat 105 (Pasqual, pars. [0093]-[0094]; Figs. 16-17).  However, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to weld the medallion, and/or medallion extension, to the contact surface of the thermostat.  The motivation to do so is to ensure that the medallion and contact surface are thermally connected so that there is an accurate temperature measurement of the medallion and/or medallion extension.
In regards to claim 8, Pasqual describes wherein the top cap is seated over the base (Pasqual, par. [0080]; Figs. 9 and 23 – top portion is on top of bottom portion).
In regards to claim 9, Pasqual does not explicitly describe wherein the top cap is press fitted on top of the base.  However, it would have been mere optimization and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to press fit the top portion of the thermostat to the bottom portion.  The motivation to do so is to provide a secure connection of the thermostat body to protect the internal components from debris, scorching, oxidation, or other unwanted surface effects from adversely impacting the operation of the thermostat and to ensure that the thermostat body stays together through repeated vertical movement due to the urging element.
In regards to claim 10, Pasqual describes a cooktop appliance (Pasqual, par. [0005]; Fig. 1), comprising: a heating element defining a heating zone (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115. The areas separated by the thermostat 105 correspond to a first and second region of the heating element 100); and a sensor support assembly positioned within the heating zone of the heating element (Pasqual, Id.), the sensor support assembly comprising a shroud cover, a shroud (Pasqual, Figs. 5-9; par. [0074] – housing 530 has side walls 710 that extend from the medallion to enclose a volume inside the housing), a thermostat mounted to the shroud cover to be insulated by the shroud cover (Pasqual, Figs. 7 and 8; pars. [0074] and [0077] – the thermostat can be held in a housing 530 which are connected by one or more brackets 810), the thermostat comprising a base and a top cap held on the base above the shroud cover (Pasqual, pars. [0005], [0070], [0080]; Figs. 8-11 – the thermostat has a separate top portion, which includes contact surface 51, and a bottom portion as shown below in annotated Fig. 9), and a heat transfer disk joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29 – medallion 145/1445 is a metal plate that is substantially coplanar with, or slightly above or below, the top surface of the heating element and that can be mounted in thermal contact with the thermostat. The thermostat can be used to measure the temperature of the medallion), the heat transfer disk extending above the shroud cover (Pasqual, Figs. 28-29; pars. [0107]-[0108] – a medallion extension covers the contact surface 512). 
Pasqual does not describe a shroud cover, a shroud having a top nested in the shroud cover, a thermostat mounted to the shroud cover to be insulated by the shroud cover, the thermostat comprising a top cap held on the base above the shroud cover or the heat transfer disk extending above the shroud cover, as recited in amended claim 10.
As noted during the applicant-initiated interview dated 9/14/2022, Pasqual describes thermally insulating the thermostat from outside heat sources (Pasqual, par. 58), but not explicitly describe insulating the thermostat from the heat element of interest. However, Pasqual does describe a capsule 410 that is used to enclose the thermostat 105 (Pasqual, par. 69; Fig. 4).  The insulation can be created between the top of the capsule and the thermostat using an air barrier formed between the thermostat and the sides of the capsule and/or using ceramic spacers that electrically and thermally isolate the thermostat from the capsule and thereby insulate from the surroundings of the capsule. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Pasqual to enclose the thermostat (e.g., cover the sides and the top) below the medallion to thermally insulation to insulate the thermostat (e.g., replace the housing 530 which does not explicitly describe a top portion with capsule 410 which encloses the thermostat). The motivation to do so is to help ensure accurate temperature measurements at the point of interest by reducing the effects of heat applied on other parts of the thermostat. 
It is noted that any type of insulation (e.g., a material insulation or a vapor/air barrier formed between the thermostat and a wall of the capsule) would, from a broadest reasonable interpretation, be a shroud and a shroud cover (see Merriam-Webster, second definition of shroud where a shroud is something that covers, screes, or guards). It is further noted that such insulation can also be used to thermally insulate the thermostat from the heat source intended to be measured everywhere about the thermostat except the point(s) where the temperature is measured by either including an insulation material at a desired location on the thermostat or by creating an air gap at such a location (i.e., by isolating the thermostat from the capsule). 
Pasqual does not explicitly describe the thermostat being mounted to the shroud cover.  Pasqual does describe mounting the thermostat to the housing 530 using brackets and urging elements (Pasqual, par. 77; Figs. 8-11) and using spacers, a known type of fasteners, to electrically isolate the thermostat from the capsule (Pasqual, par. 69). However, these mounting parts are not explicitly to a top portion of the housing/capsule.  However, mounting an object to its enclosure can only be accomplished in a limited number of ways (i.e., on at least one of the faces or vertices).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Pasqual to include a bracket or spacer between the thermostat and the top of the capsule to fix the thermostat in place.  The motivation to do so is to help ensure that the thermostat isn’t damaged during transportation and to help ensure that the insulation, such as an air gap insulation, is properly maintained.
Claims 11-14 and 16-18 recite similar subject matter as claims 2-5 and 7-9 respectively and are therefore rejected for similar reasons.
In regards to claim 19, Pasqual describes an electric resistance heating coil assembly (Pasqual, par. [0005]; Fig. 1), comprising: a spiral wound sheathed heating element having a first coil section and a second coil section (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115. The areas separated by the thermostat 105 correspond to a first and second region of the heating element 100); a thermostat comprising a base and a top cap held on the base (Pasqual, pars. [0005], [0070], [0080]; Figs. 8-11 – the thermostat has a separate top portion, which includes contact surface 51, and a bottom portion as shown below in annotated Fig. 9), the thermostat being connected in series between the first and second coil sections of the spiral wound sheathed heating element (Pasqual, pars. [0057]-[0058]; Figs. 1 and 6 – the thermostat 105 is positioned in a region of the heating element 100 and connected in series between the first terminal 110 and second terminal 115), the thermostat being spring loaded such that a distal end of the thermostat is urged away from a top surface of the spiral wound sheathed heating element (Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]); a heat transfer disk joined to the thermostat at the top cap (Pasqual, par. [0065], [0090]-[0091], [0105], and [0108]; Figs. 14, 23, 26, and 29 – medallion 145/1445 is a metal plate that is substantially coplanar with, or slightly above or below, the top surface of the heating element and that can be mounted in thermal contact with the thermostat. The thermostat can be used to measure the temperature of the medallion), the heat transfer disk positioned concentrically with a center of the spiral wound sheathed heating element (Pasqual, Figs. 1, 14, and 23-25); a shroud extending about the thermostat (Pasqual, par. 74; Figs. 5 and 9 – housing 530 includes side walls, vertical walls 960, that extend from the medallion around the temperature sensor 510); a spring bracket disposed within the shroud and supporting the shroud cover such that a distal end of the thermostat is urged away from a top surface of the heating element Pasqual, pars. [0007] and [0078]-[0080]; Figs. 9 and 10 – an urging element 910, such as a spring, provides an upward force that urges contact surface 512 of the thermostat 105 upward towards an object [i.e., a cooking utensil]), wherein a diameter of heat transfer disk is larger than a diameter of the top cap (Pasqual, Fig. 23).
Pasqual does not explicitly recite a shroud cover disposed below the top cap to insulate the thermostat, wherein a top of the shroud is nested in the shroud cover. As noted during the applicant-initiated interview dated 9/14/2022, Pasqual describes thermally insulating the thermostat from outside heat sources (Pasqual, par. 58), but not explicitly describe insulating the thermostat from the heat element of interest. However, Pasqual does describe a capsule 410 that is used to enclose the thermostat 105 (Pasqual, par. 69; Fig. 4).  The insulation can be created between the top of the capsule and the thermostat using an air barrier formed between the thermostat and the sides of the capsule and/or using ceramic spacers that electrically and thermally isolate the thermostat from the capsule and thereby insulate from the surroundings of the capsule. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Pasqual to enclose the thermostat (e.g., cover the sides and the top) below the medallion to thermally insulation to insulate the thermostat (e.g., replace the housing 530 which does not explicitly describe a top portion with capsule 410 which encloses the thermostat). The motivation to do so is to help ensure accurate temperature measurements at the point of interest by reducing the effects of heat applied on other parts of the thermostat. 
It is noted that any type of insulation (e.g., a material insulation or a vapor/air barrier formed between the thermostat and a wall of the capsule) would, from a broadest reasonable interpretation, be a shroud and a shroud cover (see Merriam-Webster, second definition of shroud where a shroud is something that covers, screes, or guards). It is further noted that such insulation can also be used to thermally insulate the thermostat from the heat source intended to be measured everywhere about the thermostat except the point(s) where the temperature is measured by either including an insulation material at a desired location on the thermostat or by creating an air gap at such a location (i.e., by isolating the thermostat from the capsule). 
Pasqual does not explicitly describe the thermostat being mounted to the shroud cover.  Pasqual does describe mounting the thermostat to the housing 530 using brackets and urging elements (Pasqual, par. 77; Figs. 8-11) and using spacers, a known type of fasteners, to electrically isolate the thermostat from the capsule (Pasqual, par. 69). However, these mounting parts are not explicitly to a top portion of the housing/capsule.  However, mounting an object to its enclosure can only be accomplished in a limited number of ways (i.e., on at least one of the faces or vertices).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to further modify Pasqual to include a bracket or spacer between the thermostat and the top of the capsule to fix the thermostat in place.  The motivation to do so is to help ensure that the thermostat isn’t damaged during transportation and to help ensure that the insulation, such as an air gap insulation, is properly maintained.
Claim 20 recites similar subject matter as claims 5 and 7, and is therefore rejected for similar reasons.
Claims 21-22 recite similar subject matter as claims 8-9 respectively and are therefore rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2018/0180292 A1 describes a hearth oven that includes wires of thermocouples that are wrapped in a foam insulation. U.S. 2013/0139706 A1 describes a smoker oven that includes an insulated compartment adjacent to the cooking chamber that houses operational electronics such as thermostats. U.S. 9,132,302 B2 describes a device for limiting the temperature of cookware on a cooktop to a threshold level using a temperature sensor positioned adjacent to a bottom of the cookware on the cooktop that uses an insulating spring element to facilitate a sealed contact between the sensor and the cooktop. CN 207779570 U describes a temperature sensor for a gas stove that includes a heat insulating cover that forms an insulation cavity for the main body of the sensor. GE Appliances Sensi-Temp Technology Dispatcher describes a sensor used to detect cookware and monitor temperatures to prevent oil ignition and maintain safe cooking temperatures for coil stovetop burners. U.S. 10,634,363 B2 describes a spring bracket for a cooktop appliance that includes a bimetal thermostat that is used to measure the temperature of a cooking utensil placed on the heating element. Ferguson provides the advantages of press fitting. U.S. 4,091,354 A describes a bimetal snap disc thermostat that has some press fitted components.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761